Case 2:19-cv-04673-FB-RER Document 10 Filed 07/22/20 Page 1 of 4 PageID #: 152




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------x
TRUSTEES OF THE NORTHEAST
CARPENTERS HEALTH, PENSION,
ANNUITY, APPRENTICESHIP, and
LABOR MANAGEMENT                                    MEMORANDUM AND ORDER
COOPERATION FUNDS,                                  19-CV-04673 (FB)

                      Petitioners,

        -against-

COLD SHIELD, INC.,

                       Respondent.
------------------------------------------------x

Appearances:
 For Petitioner:
 NICOLE MARIMON
 Virginia & Ambinder, LLP
 40 Broad Street
 New York, NY 10004

BLOCK, Senior District Judge:

        Trustees    of    the    Northeast     Carpenters   Health,   Pension,   Annuity,

Apprenticeship, and Labor Management Cooperation Funds (“Petitioners”) ask this

Court to (i) confirm a $12,520.64 arbitration award (“Award”), plus prejudgment

interest, and (ii) further direct Respondent to pay $2,315.70 to Petitioners in

attorneys’ fees and costs arising from this petition. We grant Petitioners’ petition in

full.


                                                1
Case 2:19-cv-04673-FB-RER Document 10 Filed 07/22/20 Page 2 of 4 PageID #: 153




      1. Confirmation of an arbitration award is “a summary proceeding that merely

makes what is already a final arbitration award a judgment of the court.” D.H. Blair

& Co. v. Gottdiener, 462 F.3d 95, 110 (2d Cir. 2006) (internal quotation omitted).

“The arbitrator’s rationale for an award need not be explained, and the award should

be confirmed” so long as there exists “a barely colorable justification for the outcome

reached” by the arbitrator. Id. If a petition to confirm is unanswered, as here, the

Second Circuit advises district courts to treat the unanswered petition “as an

unopposed motion for summary judgment.” Id. As such, we may not confirm the

Award “without first examining the moving party’s submission to determine if it has

met its burden of demonstrating that no material issue of fact remains for trial” and

that they are entitled to judgment as a matter of law. Id.

      Petitioners have met their burden and the arbitrator’s decision provides more

than “a barely colorable justification for the outcome reached.” Id. Prior to issuing

the Award, the arbitrator held a hearing and determined Respondent was bound to a

Collective Bargaining Agreement and delinquent in making fringe-benefit

contributions owed thereunder for “payroll periods of March 1, 2019 through June

28, 2019.” Award at 2. Based on the record presented, the arbitrator ordered

Respondent to pay Petitioners $12,520.64, consisting of $9,832.00 in delinquent

contributions, plus $55.44 in interest, plus $983.20 in liquidated damages, plus $900




                                          2
Case 2:19-cv-04673-FB-RER Document 10 Filed 07/22/20 Page 3 of 4 PageID #: 154




in Petitioners’ attorneys’ fees plus interest thereon at the rate of 10%, plus the

arbitrator’s fee of $750. Id.

      Where an arbitrator’s award “draws its essence from the collective bargaining

agreement,” Saint Mary Home, Inc. v. Service Emp. Int’l Union, 116 F.3d 41, 44 (2d

Cir. 1997) (internal quotation marks and citation omitted), the court must affirm the

award so long as the arbitrator’s decision is “plausibly grounded in the parties’

agreement.” Wackenhut Corp. v. Amalgamated Local 515, 126 F.3d 29, 32 (2d Cir.

1997). The Award here draws its essence from the Collective Bargaining Agreement

and attendant “Collection Policy,” which establish liability for the amounts

identified in the Award and entitle Petitioner to recover for interest, liquidated

damages, attorney’s fees, costs, and the arbitrator’s fee. Finding no genuine dispute

as to any part of the Award, we confirm the Award in full.1

      2.    As for the fees and costs Petitioner incurred bringing this petition,

reasonable attorneys’ fees and costs are recoverable under ERISA § 502(g). See 29

U.S.C.     § 1132(g)(2)(D).     Attorneys’   fees   should    be   “documented    by

contemporaneously created time records that specify, for each attorney, the date, the


      1
        Petitioner also seeks prejudgment interest on the delinquent contributions.
Under ERISA, “interest on unpaid contributions shall be determined by using the
rate provided under the plan, or, if none, the rate prescribed under section 6621 of
Title 26.” 29 U.S.C. § 1132(g)(2). Per the Collection Policy, interest on delinquent
contributions is to be calculated at the rate of 0.75% per month. We accordingly
award Petitioners prejudgment interest at the rate of 0.75% per month, from the date
of the Award—July 3, 2019—through the date of this Memorandum & Order.
                                          3
Case 2:19-cv-04673-FB-RER Document 10 Filed 07/22/20 Page 4 of 4 PageID #: 155




hours expended, and the nature of the work done.” Kirsch v. Fleet St., Ltd., 148 F.3d

149, 172 (2d Cir. 1998). Petitioner’s counsel provided records of the date, time

spent, and the nature of the work performed by each person who worked on the case.

The time spent and the fees charged are reasonable. Moreover, the costs incurred in

this action include $495.70 in court filing, service, and postage fees, all of which are

reasonable expenditures recoverable under ERISA. 29 U.S.C. § 1132(g)(2)(D). We

therefore find Petitioners entitled to recover from Respondent attorneys’ fees and

costs in the amount of $2,315.70.

                                        *. *. *

      For the foregoing reasons, the Court grants Petitioners’ petition in full.

      SO ORDERED.



                                                  _/S/ Frederic Block_________
                                                  FREDERIC BLOCK
                                                  Senior United States District Judge
Brooklyn, New York
July 22, 2020




                                           4
